Case 3:15-cv-01637-JLS-MSB Document 246 Filed 05/09/19 PageID.8007 Page 1 of 3


     Jayson M. Lorenzo, Esq. SBN 216973
 1   jayson@jlorenzolaw.com
     Ryan J. Altomare, Esq., SBN 306581
 2   ryan@jlorenzolaw.com
     J. Lorenzo Law
 3   2292 Faraday Avenue, Suite 100
     Carlsbad, CA 92008
 4   Tel. (760) 560-2515
     Fax (760) 520-7900
 5
     Attorneys for Plaintiff
 6

 7   PATRICIA L. GLASER – State Bar No. 55668
     pglaser@glaserweil.com
 8   THOMAS P. BURKE JR. – State Bar No. 288261
     tburke@glaserweil.com
 9   JUSTIN P. THIELE – State Bar No. 311787
     jthiele@glaserweil.com
10   GLASER WEIL FINK HOWARD
       AVCHEN & SHAPIRO LLP
11   10250 Constellation Boulevard, 19th Floor
     Los Angeles, California 90067
12   Telephone: (310) 553-3000
     Facsimile: (310) 556-2920
13
     Attorneys for Defendants
14

15
                               UNITED STATES DISTRICT COURT
16
                          SOUTHERN DISTRICT OF CALIFORNIA
17

18   ROBERT ALEXANDER                            ) Case No. 15-CV-01637-JLS-DHB
     KASEBERG,                                   )
19                                               )
                   Plaintiff,                    ) JOINT NOTICE OF SETTLEMENT
20                                               )
            vs.                                  )
21                                               )
     CONACO, LLC; TURNER                         )
22   BROADCASTING SYSTEM; TIME                   )
     WARNER, INC.; CONAN O’BRIEN;                )
23   JEFF ROSS; MIKE SWEENEY;                    )
     DOES 1 – 10, inclusive,                     )
24
                                                 )
                   Defendants.                   )
                                                 )
25                                               )
                                                 )
26
27

28

                                                1
                                    JOINT NOTICE OF SETTLEMENT
Case 3:15-cv-01637-JLS-MSB Document 246 Filed 05/09/19 PageID.8008 Page 2 of 3



 1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2   Plaintiff ROBERT ALEXANDER KASEBERG and Defendants CONACO, LLC,
 3   TURNER BROADCASTING SYSTEM, TIME WARNER, INC., CONAN
 4   O’BRIEN, JEFF ROSS and MIKE SWEENEY (collectively, the “parties”), by their
 5   respective undersigned counsel of records, respectfully notify the Court that the
 6   parties have agreed to settle the above-captioned matter. Counsel for the parties are in
 7   the process of preparing a stipulation of dismissal. The parties intend to file the
 8   stipulation of dismissal as soon as practicable, but respectfully request that the parties
 9   are given 45 days to file the said dismissal. Additionally, the parties respectfully
10   request that the Court vacate the current scheduling order (ECF No. 176), including
11   all trial-related dates.
12

13

14   Dated: May 9, 2019                  J. LORENZO LAW
15

16                                   By: /s/ Ryan J. Altomare
                                        Jayson M. Lorenzo
17                                       Ryan J. Altomare
                                        Attorneys for Plaintiff
18

19
     Dated: May 9, 2019                  GLASER WEIL FINK HOWARD AVCHEN
20                                       & SHAPIRO LLP
21

22
                                     By: /s/ Thomas P. Burke
23                                      PATRICIA L. GLASER
                                        THOMAS P. BURKE JR.
24                                      JUSTIN P. THIELE
                                        Attorneys for Defendants
25

26   ///
27   ///
28   ///
                                                 2
                                     JOINT NOTICE OF SETTLEMENT
Case 3:15-cv-01637-JLS-MSB Document 246 Filed 05/09/19 PageID.8009 Page 3 of 3



 1         I certify that the content of the document is acceptable to all persons required
 2   to sign the document by obtaining either physical signatures or authorization for the
 3   electronic signatures of all parties on the document.
 4
      Dated: May 9, 2019
 5

 6                                                  J. LORENZO LAW
 7
                                                    By: /s/ Ryan J. Altomare
 8                                                   Ryan J. Altomare
                                                     Attorney for Plaintiff
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                3
                                    JOINT NOTICE OF SETTLEMENT
